Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed 9/24/2020, with respect to the rejection(s) of claim(s) 18, 22 – 25 and 33 under U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 6,042,634 to Van Tassel et al. in view of U.S. Patent No. 5,969,352 to French et al..
The Double Patenting rejection of 3/2/2020 is maintained (see rejection below, note that the copending application is now a patent thus the rejection has been updated accordingly).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 – 25, 27 – 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 9 – 12, 16, 17, 20 – 22 and 26 – 27 of U.S. Patent No. 10,758,862 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the encompass similar invention (i.e. sampling gases from a flue stack comprising a sample probe, passing the gas-phase sample through a conduit comprising a perfluorosulfonic acid membrane in the form of plural tubes and a minor portion of the length of the conduit being covered by a heating jacket).  The copending application does not explicitly teach “filtering the particulates out of the gas-phase sample at the sample probe”.  However, the deficiency is met by Van Tassel reference which uses filter probe tip 12 (see also rejection below).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a filtering device at the sample probe in order to remove particulate matter out of the sample gas hence improving accuracy of the system.  Therefore, claim 18 (i.e. 19 – 25, 27 - 33) including all the dependent claims thereof are rejected in view of claims 1 – 5, 9 – 12, 16, 17, 20 – 22 and 26 – 27 of Patent No. 10,758,862 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 22 – 25, 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,042,634 to Van Tassel et al. (hereinafter “Van Tassel”) in view of U.S. Patent No. 5,969,352 to French et al. (hereinafter “French”).

Regarding Claim 18, Van Tassel teaches a method for drying a gas-phase sample with a purge gas (see abstract describing a gas sampling apparatus including a probe tube positioned in a stream of products of combustion and a sample dryer tube connected with the probe tube, wherein the dryer tube receives a purge gas, see Fig. 1), the method including; 
	obtaining a gas-phase sample from a flue stack of a combustion device using a sample probe (see Col. 1, lines 11 – 20, 59 – 62 describing a probe tube positioned in a stream of products of combustion such as fuel, see also probe tube 10, Fig. 1 and Col. 3, lines 44 - 55),

passing the gas-phase sample through a very flexible conduit (see Figs. 1, 3a-3d showing a coiled arrangement of the dryer tube 16, see descriptions at Col. 3, lines 44 – 59, Col. 5, line 66 – Col. 6, line 5, describing the sample dryer tube 16 arranged inside the purge gas tube 18 and the gas sample being directed through the dryer from the probe tube 10, note that arrangement of Van Tassel at Fig. 3b illustrates a “coiled” arrangement of the tube/conduit thus the tube/conduit can be coiled in the desired manner/degree thus can comprise the claimed “very flexible” degree as Van Tassel does not limit the invention to a certain degree of coil), wherein the conduit (18, 16) comprises;
(a) a single dryer (dryer tube 16) comprising a tube of perfluorosulfonic acid membrane (see Col. 8, lines 1 – 8 describing the material of dryer tube 16) that dries the gas phase sample, and
flowing purge gas over an exterior surface of the tube (see purge gas tube 18 that surrounds the dryer tube 16 and allows purge gas to be flow on the exterior surface of the dryer tube 16 as seen at Fig. 1, see also description at Col. 3, line 56 – Col. 4, lines 1 – 26).
Even though Van Tassel teaches a single dryer comprising tube 16 as indicated above, Van Tassel does not explicitly teach the single dryer comprising plural tubes.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple tubes, since it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Van tassel as modified above does not explicitly teach a heating jacket that covers a portion of the length of the plural tubes, wherein the portion is less than about 20% of a total length of the conduit.
French, in the field analyzing systems with a dryer (see dryer 300 including a set of drying tubes 302 as seen at Fig. 17), teaches a heating jacket (see Fig. 17 showing dryer 300 with heater tapes 310 partially wrapped around the tube comprising the plural drying tubes 302, see Col. 13, lines 47 - 65) that covers a portion of the length of the plural tubes (see plural drying tubes 302 formed of NAFION being partially covered by the jacket 310 as seen at Fig. 17, see also Col. 13, line 54 – Col. 14 line 29), wherein the portion is less than about 20% of a total length of the conduit (see arrangement at Fig. 17 and Col. 14, lines 5 – 12 describing heating tape 310 with the upstream third of the dryer marked as 317, Fig. 17 thus the heating tape 310 covers third of the dryer hence reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating jacket of French into Van Tassel in order to prevent condensation as the gas stream travels to the dryer hence improving efficiency and accuracy of the dryer.

Regarding Claim 22, Van Tassel in view of French as modified above teaches wherein the tubes and the conduit have substantially the same length (see modification Van Tassel, see also 302, 304, Fig. 17 of French). 

Regarding Claim 23, Van Tassel in view of French as modified above teaches the claimed invention except for wherein a dew point of the purge gas is in a range of 10 0C to 35 0C.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a purge gas having the claimed dew point range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  

Regarding Claim 24, Van Tassel in view of French as modified above teaches the claimed invention except for wherein the purge gas is a wet purge gas.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wet purge gas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 25, Van Tassel in view of French as modified above teaches wherein the tubes have a length of about 1.5 meters (see Col. 6, lines 1 – 5 of Van Tassel).  

Regarding Claim 33, Van Tassel in view of French as modified above teaches the claimed invention except for wherein the portion is less than about 10 percent of the length of the conduit.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use minor portion being less than about 10 percent of the length of the conduit, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Allowable Subject Matter
Claims 19, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, upon applicant’s amendment to overcome the rejections raised by the Examiner in this office action, a comparison of the prior art to the claims will again be made.  Note that due to claim dependency, claims 20, 21, 28, 29, 31 and 32 are also being objected. 
Regarding Claims 19, 27 and 30, the prior arts of record do not appear to teach or suggest using a gas-phase sample having a first mass flow rate and wherein flowing a purge gas over an exterior surface of the tubes further comprises flowing the purge gas under deep vacuum or near-deep vacuum and at a mass flow rate less than the mass flow rate of the gas-phase sample in combination with the remaining limitations of the dependent claim 18.  See also applicant’s reply of 9/24/2020 at pp. 6 – 7.

Claims 34 – 37 are allowed over the prior art of record.
Regarding Claims 34 - 37, the prior arts of record do not appear to teach or suggest flowing the wet purge gas under deep-vacuum or near-deep vacuum over an exterior of the tubes, wherein a mass flow rate of the purge gas is less than a mass flow rate of the gas-phase sample and is sufficient for reducing the dew point of the gas-phase sample to 40C or less in combination with the remaining limitations of the dependent claim 34.  See also applicant’s reply of 9/24/2020 at pp. 6 – 7.
In addition, note the definition for the values of the “wet purge gas”, “deep-vacuum”, and “near-deep vacuum” in the description at paragraph [0040] of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this Office action which includes the following reference:
Lanier et al. (U.S. 7,029,920 B2): A method of monitoring a concentration level of nitrogen oxides (NOx) in an exhaust stream from a combustion source, which involves capturing a sample gas from the exhaust stream using a sample gas probe; converting nitrogen dioxide in the sample gas to nitric oxide by passing the sample gas through a catalytic nitrogen dioxide converter; removing water from the sample gas by passing the gas through a dryer; and determining a sample gas nitric oxide concentration level, where the conversion of the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861